Title: To Benjamin Franklin from Marignac, [c. 19 June 1780]
From: Marignac
To: Franklin, Benjamin


[c. June 19, 1780]
Franklin demande à son bon grand Papa la permission de donner un gouter à ses amis à l’occasion de son prix, en lui disant que c’est l’usage, Il est très vrai que les Genevois le font, Mais les étrangers n’y sont pas absolument tenus, quoique la plus grande partie le fasse, Je ne crois pas qu’on voye avec peine qu’il n’en donne point; ce sera donc uniquement un plaisir & une marque de Contentement, que son grand Papa lui donnera, en sacrifiant à cela près de quatre Louis:
Oserois-je ajouter ici mes félicitations, l’assurance de mon contentement & du profond respect avec lequel j’ai l’honneur d’être Monsieur Vôtre très Humble & très obeissant Serviteur
G L De Marignac
Je recevrai avec reconnoissance & intérêt les jeunes gens, que Monsieur Franklin semble me promettre.
